DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed. The following is an Examiner’s statement of reasons for allowance:  
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

if the first PDCCH is detected in subframe n, and the first PDCCH is not detected in subframe n-1, and if the number of occupied Orthogonal Frequency Division Multiplexing (OFDM) symbols for the subframe n indicated by the subframe configuration field in the subframe n is less than 14, the UE is required to receive the second PDCCH in the subframe n and the UE does not receive any other physical channels in the subframe n, except for the second PDCCH.


Regarding claim 2, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

if the first PDCCH is detected in subframe n, and the first PDCCH is not detected in subframe n-1, and if the number of occupied Orthogonal Frequency Division Multiplexing (OFDM) symbols for the subframe n indicated by the subframe configuration field in the subframe n is less than 14, the UE is required to receive the second PDCCH in the subframe n and the UE does not receive any other physical channels in the subframe n, except for the second PDCCH.


Regarding claim 3, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

 if the first PDCCH is detected in subframe n, and the first PDCCH is not detected in subframe n-1, and if the number of occupied Orthogonal Frequency Division Multiplexing (OFDM) symbols for the subframe n indicated by the subframe configuration field in the subframe n is less than 14, the UE is required to receive the second PDCCH in the subframe n and the UE does not receive any other physical channels in the subframe n, except for the second PDCCH.


Regarding claim 4, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

if the first PDCCH is detected in subframe n, and the first PDCCH is not detected in subframe n-1, and if the number of occupied Orthogonal Frequency Division Multiplexing (OFDM) symbols for the subframe n indicated by the subframe configuration field in the subframe n is less than 14, the UE is required to receive the second PDCCH in the subframe n and the UE does not receive any other physical channels in the subframe n, except for the second PDCCH.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411         
/JUNG H PARK/Primary Examiner, Art Unit 2411